Citation Nr: 0728687	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2006.  This matter 
was originally on appeal from a August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in August 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court of Appeals for Veterans' Claims has held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  Id.  

In the previous remand, the Board requested that the veteran 
be provided with a VA examination for the purpose of 
determining whether he had asbestosis, or any other asbestos-
related lung disease, and if so, whether it was related (in 
whole or in part) to claimed in-service asbestos exposure, as 
opposed to any pre- or post-service exposure.  The examiner 
was to review military personnel records, showing the 
veteran's occupational duties during and before service, as 
well as evidence of his post-service occupation in heavy 
equipment repair and inspection, in conjunction with 
rendering the opinion.

The record shows that the veteran was provided a VA pulmonary 
examination in August 2006.  From the report of that 
examination, however, it is still unclear whether the veteran 
has asbestosis, or any other asbestos-related lung disease.  
Accompanying the examination report was a pulmonary function 
lab report, which included a diagnosis of asbestosis.  Also 
included with the examination report were radiology findings 
indicating that a chest x-ray showed "minimal fibrosis left 
lung base."  The VA examiner, however, explained that the 
results of the pulmonary function testing made significant 
restrictive disease (pulmonary fibrosis) unlikely and that 
the chest x-rays failed to reveal significant fibrosis of the 
lung.  Then the examiner went on to say that it was possible 
that the veteran's "mild pulmonary fibrosis" was a 
contributing factor to the veteran's reported dyspnea on 
exertion.  

The Board must again remand the veteran's claim of 
entitlement to service connection for asbestosis for remand 
compliance.  

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to 
the VA examiner who conducted the August 
2006 examination so that the examiner can 
render another opinion.  The examiner must 
render an opinion as to whether the 
veteran has asbestosis, or any other 
asbestos related lung disorder.  The 
examiner must state so in explicit terms 
and reconcile his/her opinion with any 
contradictory laboratory or diagnostic 
tests.

2.  If the examiner determines that the 
veteran does have asbestosis or any other 
asbestos related lung disorder, the 
examiner must state whether any such 
disease is related (in whole or in part) 
to the claimed in-service asbestos 
exposure, as opposed to pre- or post-
service exposure.

When discussing the likelihood of 
relationship, it would be helpful if the 
examiner stated whether asbestosis, or any 
other asbestos related lung disorder is 
"more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" (meaning that 
there is a less than 50 percent 
likelihood) related to the veteran's 
military service.



The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
3.  If the examiner who conducted the 
previous examination and prepared the 
report of August 2006 is not available, 
the veteran must be provided with another 
VA pulmonary examination conforming to the 
remand directives outlined above.

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
asbestosis should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



